DETAILED ACTION
Claims 1-4, 6-16, and 25-28 are allowed over the prior art of the record.


		Reason for Allowance
The following is an Examiner's Statement of Reasons for Allowance: The primary reason for allowance of the claims is that prior art neither teach nor fairly suggest the particular combination of the system for a battery-powered sensing apparatus adapted for embedding in concrete as presented in the independent claim 1, 25 and 27.  Major emphasis is being placed upon the provision of an enclosure having a base portion and a removable lid  wherein the at least one sensor includes a sensor located within the sealed enclosure and mounted on the lid, , in combination with other limitations of the said independent claims and their dependent ones.
	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

The closest art is Henshue et al., U.S. Publication Number 20170252256, that discloses a tactile warning panel apparatus and system with smart technology teaching some features of the claimed invention including a battery-powered sensing apparatus  embedding in concrete.  Henshue et al., however, fails to teach that the least one sensor located within the sealed enclosure and mounted on a lid as required by the independent claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Friday, June 24, 2022